Case 1:18-cv-00800-LY Document 24-1 Filed 04/22/19 Page 1 of 4




                    EXHIBIT A
            Case 1:18-cv-00800-LY Document 24-1 Filed 04/22/19 Page 2 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §       Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §


            DECLARATION OF RYAN PIERCE IN SUPPORT OF DEFENDANT’S
                             MOTION TO DISMISS

       I, Ryan Pierce, upon oath, declare as follows:

       1.       My name is Ryan Pierce. I am over 18 years old, of sound mind, and I am

capable of making this declaration. The facts stated in this declaration are within my personal

knowledge and are true and correct.

       2.       I am an attorney with the law firm of Reeves and Brightwell LLP. I represent

Defendant Mark Waid in the above-referenced proceeding. In that capacity, I am personally

familiar with the pleadings on file, the discovery, and other conduct regarding this lawsuit.

       3.       The documents attached to this declaration are true and correct copies of

documents as further detailed below.       The Court’s Order allowing jurisdictional discovery

expressly allows Waid to submit evidence obtained from the discovery as part of his reply. Dkt.

#17, ¶ 3.

       4.       Attached as Exhibit 1 are true and correct copies of excerpts from the March 6,

2019 deposition of Joeming Dunn.




                                                 1
            Case 1:18-cv-00800-LY Document 24-1 Filed 04/22/19 Page 3 of 4



       5.       Attached as Exhibit 2 is a true and correct copy of Deposition Exhibit 25 from

the March 6, 2019 deposition of Joeming Dunn. Certain information has been redacted for

privacy.

       6.       Attached as Exhibit 3 is a true and correct copy of Deposition Exhibit 27 from

the March 6, 2019 deposition of Joeming Dunn.

       7.       Attached as Exhibit 4 is a true and correct copy of Deposition Exhibit 28 from

the March 6, 2019 deposition of Joeming Dunn. Certain information has been redacted for

privacy.

       8.       Attached as Exhibit 5 is a true and correct copy of Deposition Exhibit 29 from

the March 6, 2019 deposition of Joeming Dunn.

       9.       Attached as Exhibit 6 is a true and correct copy of Deposition Exhibit 34 from

the March 6, 2019 deposition of Joeming Dunn.

       10.      Attached as Exhibit 7 is a true and correct copy of Deposition Exhibit 38 from

the March 6, 2019 deposition of Joeming Dunn.

       11.      Attached as Exhibit 8 is a true and correct copy of Deposition Exhibit 32 from

the March 6, 2019 deposition of Joeming Dunn. Certain information has been redacted for

privacy.

       12.      Attached as Exhibit 9 is a true and correct copy of Deposition Exhibit 39 from

the March 6, 2019 deposition of Joeming Dunn.

       13.      Attached as Exhibit 10 are true and correct copies of excerpts from the March 6,

2019 deposition of Ben Dunn.

       14.      Attached as Exhibit 11 are true and correct copies of excerpts from the February

26, 2019 deposition of Mark Waid.



                                                2
  Case 1:18-cv-00800-LY Document 24-1 Filed 04/22/19 Page 4 of 4




I declare under penalty of perjury that the foregoing is true and correct.

Executed in Travis County, State of Texas, on April 22, 2019.




                                              Ryan Pierce




                                          3
